Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants’ response to the office action filed on 02 December 2021 has been considered and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2021 has been entered.	









EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 21-43 directed to inventions non-elected without traverse, as indicated in Applicants’ response filed 11 July 2018. 
 Accordingly, claims 21-43 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 Claims 1, 3-5, 7, 8, 11-15, 18-20 and 44 are allowed.
	Applicants’ arguments are persuasive. Furthermore, the prior art does not teach or fairly suggest the a device comprising  the claimed combination of structural features, including a droplet control apparatus comprising a plurality of electrodes and one or more channels, wherein the droplet control apparatus is in fluid communication with the droplet-generating means, wherein the plurality of electrodes is on the floor, the ceiling, or both of the one or more channels in the droplet control apparatus, wherein the plurality of electrodes are positioned downstream from the droplet-generating means in the flow path of the droplets; wherein the plurality of electrodes comprises at least five electrodes and each electrode in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897. The examiner can normally be reached M-F 7-10 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAHANA S KAUP/Primary Examiner, Art Unit 1639